MORTON, Circuit Judge
(dissenting).
I am unable to agree with so much of the foregoing opinion as bolds that an oral agreement to die intestate is not within the Massachusetts statute of frauds (Gen. Laws c. 259, § 5). This section reads as follows: “No agreement to make a will o£ real or personal property or to give a legacy or make a devise shall be binding unless such agreement is in writing signed by the person whose executor or administrator is sought to be charged, or by some person by Mm duly authorized. This section shall not appfy to .any agreement made prior to May seventeenth, eighteen hundred and eighty-eight.” There can be no doubt as to the dangers of fraud, imposition, and insecurity of property rights which the statute was designed to prevent, nor that all these dangers remain, though in a diminished degree, if the statute is construed as not covering oral agreements like that in question.
The point seems not to have been decided in the Massachusetts courts. In Downey v. Guilfoile, 96 Conn. 383, 114 A. 73, 75, it is said: “But it is proper to say that we see no difference in principle or reason between a promise to make compensation for services rendered by means of a positive provision in a will and a promise to effect snob compensation by refraimng from the act of making a *685will. The object and the inducement are the same in either case, and the same reasons and objections can be urged for or against one method as well as the other.” Burpee, J., at page 387 of 96 Conn., 114 A. 73. In Dicken v. McKinley, 163 Ill. 318, 45 N. E. 134, 54 Am. St. Rep. 471, it was held that an oral agreement by a party to make no will depriving a certain heir of the estate to whieh he would be entitled by descent was, in effect, an agreement to devise lands and was void under the statute of frauds. A contrary result was reached in Stahl v. Stevenson, 102 Kan. 447, 450, 171 P. 1164, cited in the majority opinion. In neither of the states where these decisions were made does there appear to be any provision in the statute of frauds relating to agreements about wills similar to that in Massachusetts. The cases referred to rest on the common provision relating to agreements about land.
The special provision in the Massachusetts statute greatly strengthens the case against such oral agreements. I cannot doubt that what the Legislature had in mind by the expression, “No agreement to make a will,” etc., was really, “No agreement about making a will,” etc. If oral agreements affecting testamentary disposition of property escape the statute, if thrown into the negative form, a wide door is opened to the sort of fraud which the statute was intended to prevent. Where the object of a statute is clearly evident, but the language used is inappropriate, a considerable liberality of construction is admissible to support the intended result.